The opinion of the court was delivered by
Garrison, J.
The relator was appointed as a patrolman on the police force of the city of Bayonne on July 3d, 1893, and served continuously as such until April 24th, 1905, when, after notice and a hearing, he was expelled by a resolution of the board of police commissioners of that city. His present application is for a mandamus requiring the mayor and chief *110of police to assign him to duty as a patrolman on the police force of the city.
If the action of the board of commissioners by which the relator was expelled from the police force was as to him valid, Ms present application, of course, must fail. His contention is that Ms said expulsion was invalid for the reason that the act of the legislature (Pamph. L. 1905, ch. 76), under which the board of police commissioners was created, was unconstitutional.
This contention, if sound, avails the relator nothing. The board, at the time it directed his expulsion, was a de facto body exercising public functions under a color of right; hence its acts, so far as the relator is concerned, are valid. Mitchell v. Tolan, 4 Vroom 195, 201; Bownes v. Meehan, 16 Id. 189; Dugan v. Farrier, 18 Id. 383.
The rule to show cause will be discharged.